Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election, with traverse, of the species in the reply filed on 12/10/2021 is acknowledged.  Applicant elected the following compound species of instant formula (I):

    PNG
    media_image1.png
    147
    173
    media_image1.png
    Greyscale
.
The compound is identified as Compound 67 in Table 1 of the specification.
	After a careful search, the elected compound was found to be free of the prior art and search of the prior art was extended to the full scope of formula (I).  Accordingly, the Election of Species Requirement mailed on 11/02/2021 is hereby withdrawn. 

Status of Claims
Claims 1-10 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 12/03/2019 is acknowledged and has been reviewed.

Specification
The disclosure is objected to because of the following:  The specification, at pages 29-32, presents Examples 1, 2, 3, and 4.  Example 1 is directed to the synthesis of compound 81, Example 2 is directed to the synthesis of compound 258, Example 3 is directed to the synthesis of compound 315, and Example 4 is directed to the synthesis of compound 420.  
The chemical structure disclosed for compound 81 (at page 30) is:  
    PNG
    media_image2.png
    238
    233
    media_image2.png
    Greyscale
.  However, this structure differs from the structure of compound 81, as defined by Table 1 at page 11 (specifically with regard to formula (I) variable R3).

    PNG
    media_image3.png
    220
    261
    media_image3.png
    Greyscale
.  However, this structure differs from the structure of compound 258, as defined by Table 2 at page 16 (specifically with regard to formula (I) variable R3).
The chemical structure disclosed for compound 315 (at page 32) is:  
    PNG
    media_image4.png
    242
    268
    media_image4.png
    Greyscale
.  However, this structure differs from the structure of compound 315, as defined by Table 3 at page 18 (specifically with regard to formula (I) variables R2 and R3).

    PNG
    media_image5.png
    238
    253
    media_image5.png
    Greyscale
.  However, this structure differs from the structure of compound 420, as defined by Table 3 at page 21 (specifically with regard to formula (I) variables R3 and Q).
Appropriate correction is required.

Claim Objections
With regard to claim 1, it is noted the formula (I) variables, Q7, Q8 and Q9 each have the same definition – 
    PNG
    media_image6.png
    53
    125
    media_image6.png
    Greyscale
.  Additionally, variables Q12 and Q13 each have the same definition – 
    PNG
    media_image7.png
    53
    125
    media_image7.png
    Greyscale
.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112 and 35 USC § 101

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 recites “The application of the substituted pyrimidine thioether compound of formula (I) as claimed in claim 1 as an insecticide, an acaricide and/or a bactericide” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Therefore, claim 9 is properly rejected under 35 USC 112(b).
Claim 9 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C.101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compounds of formula (I), as defined by claims 4 and 5, does not reasonably provide enablement for the full scope of the compounds of formula (I), as defined by claim 1, exclusive of those compounds defined by claims 4 and 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
1. The nature of the invention, state and predictability of the art, and relative skill of those in the art 
The invention is directed to compounds of formula (I), as recited by instant claim 1, that which are useful agricultural insecticides, acaricides and bactericides.  The claimed compounds encompass a multitude (perhaps millions) of different compounds having chemically distinct substituents.  

That factor is outweighed, however, by the unpredictable nature of the art.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." 
2. The breadth of the claims 
In the present case, the claims are directed to compounds according to formula (I), as recited in independent claim 1 and presented below: (continued on next page)





    PNG
    media_image8.png
    849
    586
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    89
    573
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    297
    518
    media_image10.png
    Greyscale

The substituents designated as R1, R2, R3, and Q encompass a multitude of possible chemical structures, ranging from C1-12 alkyl to C1-12 cycloalkenyl, heteroarylmethylene and arylmethylene.  The R3 substituent that is heteroarylmethylene and arylmethylene can optionally be substituted at their hydrogen atoms by n R4, wherein n is 0 to 5 and R4 is selected from a plethora of possible substituents including, inter alia, “aryl, heteroaryl, aryloxy, heteroaryloxy, aralkyloxy, heteroarylalkyloxy, arylamino and heteroarylamine, wherein the aryl, heteroaryl, aryloxy, heteroaryloxy, aralkyloxy, heteroarylalkyloxy, aralkyloxy or heteroarylalkyloxy is aryl, heteroaryl, aryloxy, heteroaryloxy, aralkyloxy, heteroarylalkyloxy, arylamino or heteroarylamine which is each independently unsubstituted or whose H are substituted by 1-4 following groups: halogen, CN, NO2, C1-C12 alkyl, C1-C12 haloalkyl, C1-C12 haloalkoxy, C1-C12 alkoxy, C1-C12 alkoxycarbonyl or C1-C12 alkylsulfonyl; n is an integer selected from 0 to 5.”

Whether any particular compounds encompassed by the claims would have any insecticidal, acaricidal or bactericidal activity would require synthesis and purification of the compound followed by testing in an appropriate assay.  Predicting, a priori, whether a given compound would have such activity not appear to be possible.  

3. The amount of direction or guidance provided and the presence or absence of working examples 
Tables 1 to 4 of the specification (pages 8-25) provide exemplary structures of compounds according to formula (I).  The examples presented are of a very narrow sub-genus of compounds relative to the very broad scope of compounds that are defined by formula (I).  Of particular relevance, none of the exemplified compounds comprise a compound where R3 is cycloalkenyl, heteroarylmethylene or arylmethylene, which are either substituted or not, and as such, there are no examples of any compounds comprising an R4 substituent.  Only compounds wherein Q is Q1-Q4 are exemplified.
The specification at pages 39 to 43 presents examples of biological activity of certain compounds defined by formula (I).  Specifically, “[t]he insecticidal efficacy [of particular compounds] was evaluated by a leaf-dipping method with the armyworm as a target and a spray method with Tetranychus cinnabarinus and Aphis craccivora Koch as a target” is disclosed.  Data are provided for several dozen compounds that have 80% or 100% lethality against aphids and a couple of dozen compounds having activity against Tetranychus cinnabarinus.  It is noted that no data are provided for compounds having no activity.  The disclosed compounds having biological activity represent a very 
The specification at pages 29 to 32 provides examples for the synthesis of 4 compounds.  1The structures of the compounds are:
Compound 81 (at page 30):  

    PNG
    media_image2.png
    238
    233
    media_image2.png
    Greyscale
.

Compound 258 (at page 31):  

    PNG
    media_image3.png
    220
    261
    media_image3.png
    Greyscale
.  



    PNG
    media_image4.png
    242
    268
    media_image4.png
    Greyscale
.

Compound 420 (at page 32):  

    PNG
    media_image5.png
    238
    253
    media_image5.png
    Greyscale
.  

The structures of these compounds are very similar to one another, especially with regard to the full scope of formula (I) as instantly claimed: the R1 substituent for each compound is either methyl, ethyl or difluoro-methyl; the R2 substituent of each compound is H; each R3 substituent for three of the compounds is 1,1,2-trifluoropent-1-ene and the other compound (258) R3 is 2-chlorobut-1-ene; and Q is Q1, Q2 or Q4.
The quantity of experimentation necessary 
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could made and predictably used as agricultural insecticides, acaricides and bactericides as inferred in the claims and contemplated by the Specification.  The compounds actually synthesized and screened by Applicants do not correlate in scope with the claimed subject matter.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 1-3 and 6-10 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that these structures differ from the corresponding structures defined by Tables 1-4, as described in the Objection to the specification, supra.